Citation Nr: 0828940	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-13 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION


The veteran served on active duty in the military from July 
1956 to July 1958, with additional service in the U.S. Naval 
Reserves both before and after his period of active duty.

This appeal to the Board of Veterans Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  However, he only 
appealed the denial of his claim for bilateral hearing loss.


FINDINGS OF FACT

1.  According to the results of his VA compensation 
examination, the veteran does not have sufficient hearing 
loss in his right ear to be considered a disability by VA 
standards.

2.  Although the results of that evaluation show he has 
sufficient hearing loss in his left ear to be considered a 
disability by VA standards, there is no medical nexus 
evidence etiologically linking the hearing loss in this ear 
to his military service and, in particular, to acoustic 
trauma from excessive noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorinerual hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. § 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2005, prior to the initial adjudication of his claim 
in January 2006.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter did not comply with Dingess, as he was not 
apprised of the downstream disability rating and effective 
date elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the 
Board will conclude below that the preponderance of the 
evidence is against his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records.  There is also no evidence of any 
outstanding records pertaining to the claim.  In a written 
statement the veteran indicated that he had been treated for 
ear problems approximately 20 years earlier.  But since he 
also indicated that he could not recall the physician's name, 
or any other information which could be used to obtain any 
potential records, VA has no duty to assist him in this 
regard.  See Gober v. Derwinski, 2 Vet. App. 470 (1992) 
(holding that VA's duty to assist in obtaining federal 
records does not extend to a request for assistance that is 
unreasonable and tantamount to a fishing expedition.)  



The Board also sees the veteran was afforded a VA 
audiological evaluation in November 2005 to determine whether 
he has a bilateral hearing loss disability as a result of 
noise exposure coincident with his military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Merits of the Claim

The veteran claims that he developed bilateral hearing loss 
as a result of noise exposure while on active duty in the 
military.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to the meet the threshold requirements of 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, a November 2005 VA audiological evaluation 
report shows the veteran has some hearing loss in his right 
ear, above 3,000 Hertz, but that he does not have sufficient 
hearing loss in this ear considering all of the relevant 
frequencies to be considered an actual disability by VA 
standards - that is to say, sufficient hearing loss in this 
ear to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385.  


Audiometric testing for the right ear revealed a 15-decibel 
loss at the 1,000 and 2,000 Hz levels, a 20-decibel loss at 
the 3,000 Hz level, and a 35-decibel loss at the 4,000 Hz 
level.  Speech discrimination was 100 percent.  Thus, since 
these findings do not reflect a right ear hearing loss 
disability according to VA standards, this aspect of the 
veteran's claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Audiometric testing at that time, however, does confirm a 
hearing loss disability with respect to the veteran's left 
ear.  Testing showed a 50-decibel loss at the 4,000 Hz level 
in the left ear, thereby confirming a left ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  Since the veteran 
has proven the essential element of a current left ear 
hearing loss disability, the central issue to be resolved is 
whether noise exposure during his military service caused or 
at least contributed to this current disability.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But a review of the record reveals that the preponderance of 
the evidence is against a finding that the veteran's left ear 
hearing loss disability is related to his military service.  
His service medical records reflect that audiometric testing 
was not preformed during his period of active duty or while 
in the Reserves.  However, both whispered-voice and spoken-
voice testing were preformed on numerous occasions, all of 
which revealed that his hearing was within normal limits 
(15/15) bilaterally.  Thus, in the absence of any hearing 
loss in service, his service medical records provide highly 
probative evidence against his claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

Nevertheless, as mentioned, the absence of evidence of a left 
ear hearing loss disability in service is not necessarily 
fatal to the veteran's claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

However, there is no medical evidence that the veteran's left 
ear hearing loss is related to his military service.  The 
record shows this disability was not documented until the 
November 2005 audiological evaluation, over 40 years after 
his Reserve service had ended.  This lengthy period between 
service and the first evidence of a left ear hearing loss 
disability provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

In addition, the VA audiologist in November 2005 also 
determined that the veteran's left ear hearing loss is less 
likely than not related to military noise exposure.  Before 
offering her opinion, the VA audiologist reviewed the 
veteran's claims file and recorded his history of noise 
exposure in service from naval guns and post-service noise 
exposure from automobiles, lawn movers, and grass blowers.  
Since the audiologist based her opinion on a thorough review 
of the record, including the veteran's history of service and 
civilian noise exposure, the Board finds that her opinion 
constitutes compelling evidence against the claim for service 
connection for left ear hearing loss.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).



Overall the medical evidence shows that the veteran's left 
ear hearing loss was first diagnosed many years after service 
and has not been linked by competent medical evidence to in-
service acoustic trauma.  In addition to the medical 
evidence, the Board has also considered lay statements 
provided by the veteran and his wife.  But while they are 
competent to report his symptoms of difficulty hearing for a 
number of years, supposedly dating back to his military 
service, neither is competent to also attribute his left ear 
hearing loss to military noise exposure.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


